351 S.W.3d 234 (2011)
Scott TILLIS, Plaintiff/Appellant,
v.
The ST. LOUIS METROPOLITAN POLICE DEPARTMENT, The Board of Police Commissioners of the St. Louis Metropolitan Police Department, Colonel Chris Goodson, Colonel Julius K. Hunter, Colonel Todd H. Epstein, Colonel Vincent J. Bommarito, and Mayor Francis Slay, individually and in their official capacities as the Board of Police Commissioners of the *235 St. Louis Metropolitan Police Department, and Chief Joseph Mokwa, individually and in his official capacity as Chief of the St. Louis Metropolitan Police Department, Defendants/Respondents.
No. ED 95928.
Missouri Court of Appeals, Eastern District, Division Two.
September 20, 2011.
Application for Transfer to Supreme Court Denied October 27, 2011.
Scott Tillis, St. Louis, MO, Appellant Acting pro se.
Nancy R. Kistler, City CounselorCity of St. Louis, Chris Koster, Attorney General, Denise G. McElvein, Assistant Attorney General, Maureen C. Beekley, Assistant Attorney General, St. Louis, MO, for respondents.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Plaintiff, acting pro se, appeals from the trial court's judgment dismissing his claims for injunctive and declaratory relief and damages arising out of administrative proceedings related to his suspension from employment as a police officer with the St. Louis Metropolitan Police Department. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b). Plaintiffs motion to file "Appeals Exhibits" is denied.